DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicants’ response of 7/7/2022 has been received and entered into the application file. 

Election/Restriction
	Applicants previously elected the species b) Methods of restoring skin tissue damage.  Claims 50 recites the elected species.  Claims 45, 49 and 51-62 are withdrawn, as being drawn to non-elected species.  Claims 41-44, 46-48, 50 and 63-65 have been examined on the merits.  

Claim Interpretation
As amended, the composition “provided” in the method of claim 41 must comprise a first layer comprising ECM material and a second layer, wherein inter alia, both of the first and second layers comprise strips or strands woven in a lattice-like structure, the first and second layers layered upon on another. 
Claim 43 further limits the composition to require the first layer comprising ECM to have a plurality of perforations, each perforation comprising a lumen, and for said second layer to not comprise perforations.  The pores present between the woven strips of material (i.e. the ECM in the first layer and whatever material(s) is provided in the second layer) are not considered “perforations”.  (If so, it would be impossible for the second layer to be woven, but not have any perforations).  Thus for claim 43, the first layer comprising the woven strips or strands of ECM must have additional perforations imparted into the individual strips or stands of the woven layer.  The additional perforations must have lumens into which a portion of the second woven layer will be enclosed (e.g.. via application of vacuum to the joined layers to force a portion of the second woven layer into the lumens of the perforations of the first woven layer).  

Status of Prior Rejections
	All previous rejections are overcome by the amendment to claim 41.  New rejections are set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 41, 46-48, 63 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malaviya et al (2005/0249771).
	Regarding claim 41: Malaviya et al disclose a bioprosthetic device containing a natural ECM portion and a synthetic portion intended for soft tissue attachment, reinforcement and/or reconstruction (abstract).  Production of the bioprosthetic devices reads on the providing step as claimed.  But Malaviya et al do not recite active steps of applying the bioprosthetic devices.  However, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have applied the device(s) to tissue in need of reinforcement and/or reconstruction.  The step of actually applying is obvious based on the intended use language of Malaviya et al and would have been readily implied and understood by the artisan of ordinary skill in this field.  
	Regarding the composition of the bioprosthetic devices: Malaviya et al teach numerous alternative configurations for each of the natural ECM portion and the synthetic portions.  In one embodiment, the device is a device comprises an SIS portion (as the natural ECM portion) and an absorbable synthetic foam portion. The synthetic foam portion will have a degradation profile that exceeds the that of the SIS portion (See ¶0014).  In this embodiment, the SIS portion may be provided as a woven textile of SIS strips that have been dehydrated to form meshes with controllable pore sizes (See ¶0015; Fig. 13; claim 9).  Malaviya et al goes on to state that alternative forms of three-dimensional synthetic portion can be used, including three-dimensional mesh or textile made by, e.g. weaving matrix fibers. The mechanical properties can be controlled by altering the density or texture of the material, and based on the material selected (See ¶0016-0019; claim 11).  
In all embodiments, the ECM portion and the synthetic portions are provided as layers and are coupled together such the surface of one layer is in contact with the surface of another layer (See ¶0020).
	The woven textile of SIS strips dehydrated into a mesh reads on a first layer comprising an extracellular matrix material. The mesh necessarily has a first planar surface and a second planar surface, and a first density.  The three-dimensional woven mesh of absorbable synthetic fibers reads on a second layer.  The second layer necessarily has a first planar surface and a second planar surface. Given that the ECM and three-dimensional woven mesh are made of different materials, and it is taught that the synthetic portion will have a degradation profile that exceeds the SIS portion, it is reasonable to conclude that the first and second layers have different densities.  Furthermore, Malaviya et al teach the pore sizes of the SIS mesh can be controlled, which will result in modified densities of the overall layer.  Still further Malaviya et al teach that the density of the synthetic portion material can be altered based on the desired mechanical properties.  Therefore, Malaviya et al at least suggest embodiments wherein the density of each of the ECM portion (first layer) and the synthetic portion (second layer) are altered, thus achieving different densities between the two layers.
	Regarding claims 46-48: As discussed above, the exact densities of the ECM portion (first layer) and the synthetic portion (second layer) are not disclosed.  However, because the densities of each layer are individually controllable, and given that the densities of each layer are taught to affect the mechanical integrity and tissue ingrowth ability of the overall device, it would have been prima facie obvious to manipulate the densities to arrive at the different values currently claimed.  There is no criticality associated with the claimed densities, thus they are considered to be optimal densities for different downstream applications.  It would have been within the purview of the artisan of ordinary skill to optimize the densities of each of the layers to achieve optimal densities and differential densities based on the downstream application. 
	Regarding claims 63-64: Malaviya et al do not teach the exact resorption rates of bioprosthetic devices.  However, Malaviya et al does teach that the synthetic portion can be selected and modified to achieve desired degradation and resorption rates (See ¶0058).  Again, there is no criticality associated with the claimed bioresorption rates, thus they are considered to be optimal densities for different downstream applications.  It would have been within the purview of the artisan of ordinary skill to optimize the composition of the second layer to achieve desired bioresorption rate based on the downstream application.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-44, 50, and 63-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-23 of U.S. Patent No. 8298586, in view of Malaviya et al (US 2005/0249771). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims render obvious the instant claims.
Patented claims 19-23 are directed to a method for restoring tissue damage...of skin.. by providing a composition, and then applying said composition to said tissue damage.  
The patented claims differs from the current claims in that the patented claims do not require each of the first and second layers to comprise strips or strands of the respective materials woven in a lattice-like pattern.  The patent claims are silent as to the form of the first and second layers. 
The teachings of Malaviya et al are set forth above.  Briefly, Malaviya et al also teach production of a hybrid scaffold comprising an ECM layer and a synthetic layer.  Malaviya et al teach that each of the ECM layer and the synthetic layer can be in a variety of forms, including solid sheets or meshes formed by weaving strips of each material together (See Malaviya et al, ¶0015; Fig. 13; claim 9).  Malaviya et al teach the synthetic portion can also be in various forms, including woven textile meshes (See Malaviya et al, ¶0016-0019; claim 11).  
Malaviya et al evidence that each of ECM and synthetic materials can be provided in numerous forms, including woven lattice-like patterns, and that such layers were appropriate to utilize in forming a biohybrid device comprising a first ECM layer and a synthetic polymer layer intended for tissue restoration.  Selection of the woven lattice-like forms was an available, enabled option at the time of the invention. It would have been at least obvious to try making and using the composition of the patented claim wherein the first and second layers are ECM and synthetic polymer, respectively, comprising strips or strands of each woven into lattice-like pattern.  There would have been a reasonable expectation of successfully generating and using woven layers of ECM and synthetic material based on the teachings of Malaviya et al that involve using combinations of woven meshes of ECM and woven textiles of synthetic fibers.  It has been held that "a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." See KSR International Co. v Teleflex, Inc. 82 USPQ2d 1385 at 1390. 
Patented claim 19, modified in view of Malaviya et al as discussed above, renders obvious instant claims 41 and 50.  
Patented claim 20, modified in view of Malaviya et al as discussed above, renders obvious instant claims 42.
Patented claim 21, modified in view of Malaviya et al as discussed above, renders obvious instant claims 43.
Patented claim 22, modified in view of Malaviya et al as discussed above, renders obvious instant claims 44.
The patented claims do not specify the difference in density, as recited by current claims 46-48, however the patented claims are considered to cover these variations within their scope.  This is evidenced by the fact that the recited density differentials are envisaged within the patent specification (See specification at col. 11, ln 12-19), and are specifically encompassed in patented claim 9.  
The patented claims do not specifically recite the resorption rates recited by current claims 63-64, however, because the scope of the patented claims encompasses the same materials as currently claimed (aponeurosis and/or epithelial basement membrane), the reapportion rates are considered to be inherent to the material used in the patented method. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633